REASONS FOR ALLOWANCE
Claims 1-11 are allowed as amended in the response dated 10/26/2021. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claim 1.  

Representative Claim 1 discloses:
A computer system comprised of a server and at least one computers, each of said at least one computers being connected using at least one remote wireless data network, and one of the at least one computers being connected by a data network to the server, comprising:
an authorized additional computer comprising the al least one computers, said authorized additional computer being the most recent computer comprising the at least one computers to be authorized to access the at least one wireless data network;
the at least one computers each comprised of memory comprised of program data that when executed causes the corresponding at least one computer to:
receive at each of the of the at least one computers a data message comprised of an identifier corresponding to the authorized additional computer:
in response to the receiving step, at each one of the at least one computers, calculate a corresponding at least one routing table data structure that encodes a next peer destination for a data communication path utilizing the wireless network from the corresponding one of the at least one computers to each of the other computers in the plurality of computers, including the authorized additional computer said data communication path not passing through the server:
store in the local memory of the at least one computers its corresponding calculated routing tables;
receive at a first of the at least one computers from a second of the at least one computers. a data message comprised of data designating a third of the at least one computers as destination of the message and
routing the received data message to the third of the computers using the at least one remote wireless communication network and without the data message passing through the server by:
in at least one of the computers, determining using the locally stored routing table, the next peer on a path to the third computer; and
transmitting the data message to the determined next peer.

The closest prior art made of record considered pertinent to applicant's disclosure. 
United States Patent No. 9,270,585 B2 to Manion et al. teaches and discloses:
A Distributed Routing Table (DRT) mesh can comprise two or more nodes, each of which maintains its own routing table that represents some or all of the overall routing knowledge of the DRT mesh. Each node can be comprised of modular components that can perform various defined functions such that the features and abilities of the node can be customized by an application based on which modular components are 

United States Patent Application No. 2008/0267116 A1 to Kang et al. teaches and discloses:
A method and system for selecting a route in a wireless network for the transmission of a data packet between wireless nodes in said network using a modified link-state routing algorithm wherein only a limited number of broadcast messages are generated to synchronize the link-state database throughout the wireless network. A subset of nodes called portal nodes within the network are elected to do the broadcasting for the entire network. Each portal node broadcasts an announcement of its identity to all of the wireless nodes. Each wireless node responds to these broadcasts to select one of the portal nodes as its root portal node. It then identifies a unicast route back to its root portal node, and sends a link-state register message to this portal node. These link-state register messages received by each portal node are aggregated by them and are broadcast to each of the wireless nodes for storage. When a data packet is thereafter received by a wireless node from a neighboring node, it detects if the data packet satisfies one of a plurality of predetermined conditions and rebroadcasts the data packet to neighboring wireless nodes if none of the conditions is satisfied.

in response to the receiving step, at each one of the at least one computers, calculate a corresponding at least one routing table data structure that encodes a next peer destination for a data communication path utilizing the wireless network from the corresponding one of the at least one computers to each of the other computers in the plurality of computers, including the authorized additional computer said data communication path not passing through the server:
store in the local memory of the at least one computers its corresponding calculated routing tables;
receive at a first of the at least one computers from a second of the at least one computers. a data message comprised of data designating a third of the at least one computers as destination of the message and
routing the received data message to the third of the computers using the at least one remote wireless communication network and without the data message passing through the server by:
in at least one of the computers, determining using the locally stored routing table, the next peer on a path to the third computer; and
transmitting the data message to the determined next peer.

The examiner notes the cited limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-11, each depend from one of allowable claims 1, and therefore 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627